Citation Nr: 1600369	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to February 1971. This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management Systems (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA and VBMS reveals additional VA treatment records that have been reviewed by the Board. 


FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam and his exposure to herbicide is presumed. 

2. The Veteran's basal and squamous cell carcinomas are not etiologically related to service, to include herbicide exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for skin cancer are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).












REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. However, the Board notes that no VA examination has been obtained in this case. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a relationship between the diagnosed disabilities and service. It was not found necessary to provide an examination or medical opinion for the Veteran's alleged skin cancer. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) is deemed associated with herbicide exposure, under VA law. 38 CFR 3.309 (e). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and law evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Skin Cancer

Element (1) of service connection requires that there be a current disability. Initially, with regard to soft-tissue sarcoma, the medical evidence of record does not reflect that the Veteran has or has ever had soft-tissue sarcoma.  The Veteran has had recurrent lesions on his forehead and shoulders. Medical records indicate that initial excisions of these lesions revealed them to be a squamous cell carcinoma. On August 17, 2011, an analysis of a second excision at the same sites of the previous lesions revealed them to be basal cell carcinoma. The medical evidence of record does not otherwise reflect a diagnosis of soft-tissue sarcoma.  

In the absence of proof of a current disability of soft-tissue sarcoma, there can be no valid claim for that disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, soft-tissue sarcoma is not the type of disease that is capable of being diagnosed by a lay person; it requires examination and testing.   Thus, the Veteran's assertions do not constitute competent evidence of a diagnosis of soft-tissue sarcoma. 

The Board considered whether or not the Veteran's lesions would otherwise be service-connected as a basal cell carcinoma or a squamous cell carcinoma due to his exposure to Agent Orange. As the Veteran's Herbicide Exposure Verification Report indicates, he is presumed to have been exposed to Agent Orange. See March 2014 Memorandum. 

The Board notes, however, that squamous cell carcinoma and basal cell carcinoma are not included in the diseases subject to presumptive service connection due to herbicide exposure for veterans who served in Vietnam during the Vietnam era. Additionally, the Veteran has not submitted any evidence linking these conditions to herbicide exposure. Finally, the Veteran's service treatment records from May 1969 to February 1971 do not indicate either of these conditions existed during service or for many years thereafter. 

Absent a showing of soft-tissue sarcoma, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for skin cancer is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for skin cancer is denied.  


____________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


